    Case 2:20-cv-07051-PA-MRW Document 8 Filed 08/07/20 Page 1 of 2 Page ID #:57
                                                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-07051 PA (MRWx)                                         Date     August 7, 2020
 Title            Saleh Yousefzadeh v. BMW of North America, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                 T. Jackson                                Not Reported                           N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None

 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant BMW of North America, LLC
(“Defendant”). (Dkt. No. 1 (“Removal”).) Defendant asserts this Court has jurisdiction over the action
brought against it by plaintiff Saleh Yousefzadeh (“Plaintiff”) based on the Court’s diversity jurisdiction.
See 28 U.S.C. § 1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds $75,000.
28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of
the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

         In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal alleges
“Plaintiff is, and at all relevant times was a resident of Los Angeles County, California, as established in
the first paragraph of the Complaint.” (Removal ¶ 12). The Complaint alleges Plaintiff ‘at all relevant
times was a resident of Los Angeles County, California.” (Id.,Ex. A ¶ 1.) Because an individual is not
necessarily domiciled where he or she resides, Defendant’s allegations concerning the citizenship of
Plaintiff, based on an allegation of residence, are insufficient to establish Plaintiff’s citizenship. “Absent
unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-07051-PA-MRW Document 8 Filed 08/07/20 Page 2 of 2 Page ID #:58
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-07051 PA (MRWx)                                          Date    August 7, 2020
 Title          Saleh Yousefzadeh v. BMW of North America, LLC

affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell
Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity
of citizenship upon information and belief is insufficient.”). As a result, Defendant’s allegations related to
Plaintiff’s citizenship are insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 20STCV24525, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
